DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-0023654   02/22/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/06/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-15, 20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al (US 8,411,502 B2 hereinafter “Yoon”).
Regarding Independent Claim 1, Yoon, for example in Figs. 1-35, discloses a memory device (see for example in Fig. 1 related in Figs. 2-35) comprising: a plurality of memory cells (Figs. 1-2: within memory array 100 and related in Figs. 3-35); a peripheral circuit configured to program the plurality of memory cells (Fig. 1: blocks 200, 300, 500, 600 and related in Figs. 2-35) to a program state among a plurality of program states (Figs. 3-5: P1 to P15 and related in Figs. 1-2, 3-35); and a control logic (Fig. 1: 400 and related in Figs. 2-35) configured to control the peripheral circuit to perform a program verify operation for at least one program state among the plurality of program states (see for example in Figs. 4-5 related in Figs. 1-3, 6-35), count a bit number having a predetermined logic value (Fig. 24A: S530-S540 and related in Figs. 1-23, 26-35) by comparing a program verify voltage (Figs. 4-5, 9, 11-12: with PV1-PV3) corresponding to a target program state (Fig. 24A: P(1) in S520) in the at least one program state in a program verify operation for the target program state with threshold voltages of the plurality of memory cells (see for example in Figs. 5, 7, 9, 11, 15 related in Figs. 1-4, 6, 8, 10, 12-14, 16-35), and determine a start time of a program verify operation (Fig. 24A: S552) for a program state higher than the target program state among the plurality of program states (Fig. 24A: for J=2 and less than J=7), based on the bit number having the predetermined logic value (Fig. 24A: base S540).  
For apparatus claims 1-10, 20. MPEP 2112.01(I) explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Yoon’s device (Figs. 1-15 and Fig. 24A) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 2, Yoon, for example in Figs. 1-35, discloses wherein the target program state is a program state in which a corresponding program verify voltage is highest among the at least one program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above).  
Regarding claim 3, Yoon, for example in Figs. 1-35, discloses wherein the control logic includes: a bit line voltage controller (Fig. 1: 500 by using the voltage genearator 300 and related in Figs. 2-35) configured to control the peripheral circuit to precharge a plurality of bit lines (see for example in Figs. 1-2 related in Figs. 3-35) connected to the plurality of memory cells; and a program verify controller configured to determine the start time ((see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above), based on a result obtained by comparing the bit number having the predetermined logic value with a reference value (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above).  
Regarding claim 4, Yoon, for example in Figs. 1-35, discloses wherein the program verify controller controls the peripheral circuit to start the program verify operation for the highly ranked program state from a program loop corresponding to the start time (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above).  
Regarding claim 5, Yoon, for example in Figs. 1-35, discloses wherein the program verify controller counts a fail bit number which is a number of memory cells determined as a program fail among memory cells to be programmed to the target program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above), based on the bit number having the predetermined logic value, in the program verify operation for the target program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above), and determines the start time of the program verify operation for the highly ranked program state, based on a result obtained by comparing the fail bit number with the reference value (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above).  
Regarding claim 6, Yoon, for example in Figs. 1-35, discloses wherein, when the fail bit number is less than or equal to the reference value (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above), the program verify controller controls the peripheral circuit to perform the program verify operation for the highly ranked program state from a program loop next to a current program loop being performed (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above).  
    	Regarding Independent Claim 11, Yoon, for example in Figs. 1-35, discloses a method for operating a memory device (see for example in Fig. 1 related in Figs. 2-35) including a plurality of memory cells (Fig. 1: blocks 200, 300, 500, 600 and related in Figs. 2-35), the method comprising: performing a program verify operation (see for example in Figs. 4-5 related in Figs. 1-3, 6-35) for at least one program state among a plurality of program states (see for example in Figs. 4-5 related in Figs. 1-3, 6-35); counting a bit number having a predetermined logic value by comparing a program verify voltage (Figs. 4-5, 9, 11-12: with PV1-PV3) corresponding to a target program state in the at least one program state in a program verify operation for the target program state (Fig. 24A: P(1) in S520) with threshold voltages of the plurality of memory cells (see for example in Figs. 5, 7, 9, 11, 15 related in Figs. 1-4, 6, 8, 10, 12-14, 16-35); and determining a start time of a program verify operation for a program state higher than the target program state among the plurality of program states (Fig. 24A: for J=2 and less than J=7, and related in Figs. 1-23, 25-35), based on the bit number having the predetermined logic value (Fig. 24A: base S540, and related in Figs. 1-23, 25-35).  
For method claims 11-19, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”
Yoon et al.’s substantially identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 12, Yoon, for example in Figs. 1-35, discloses further comprising starting the program verify operation for the highly ranked program state from a program loop corresponding to the start time (Fig. 24A: for J=2 and less than J=7, and related in Figs. 1-23, 25-35).  
Regarding claim 13, Yoon, for example in Figs.1-35, discloses wherein the target program state is a program state in which a corresponding program verify voltage is highest among the at least one program state (see for example in Figs. 5, 7, 9, 11, 15 related in Figs. 1-4, 6, 8, 10, 12-14, 16-35).  
Regarding claim 14, Yoon, for example in Figs. 1-35, discloses wherein the determining of the start time of the program verify operation for the highly ranked program state includes (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above): counting a fail bit number which is a number of memory cells determined as a program fail among memory cells to be programmed to the target program state, based on the bit number having the predetermined logic value (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above); and determining the start time of the program verify operation for the highly ranked program state, based on a result obtained by comparing the fail bit number with the reference value (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above).  
Regarding claim 15, Yoon, for example in Figs. 1-35, discloses wherein, when the fail bit number is less than or equal to the reference value, a program loop next to a current program loop being performed is determined as the start time of the program verify operation for the highly ranked program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35, as discussed above).  
Regarding Independent Claim 20, Yoon, for example in Figs. 1-35, discloses a memory device (see for example in Fig. 1 related in Figs. 2-35) comprising: a plurality of memory cells (Fig. 1: blocks 200, 300, 500, 600 and related in Figs. 2-35); a peripheral circuit coupled to the plurality of memory cells (Fig. 1: blocks 200, 300, 500, 600 and related in Figs. 2-35); and a control logic (Fig. 1: 400 and related in Figs. 2-35) coupled to the peripheral circuit and configured to control the peripheral circuit to: program the plurality of memory cells to a target program state among a plurality of program states (see for example in Figs. 4-5 related in Figs. 1-3, 6-35); perform a program verify operation for the target program state on the plurality of memory cells to verify whether the plurality of memory cells has the target program state (Figs. 4-5, 9, 11-12: with PV1-PV3); determine a start time of a program verify operation for an adjacent program state to the target program state based on the number of memory cells (Fig. 24A: S552) associated with a pass or fail of the program verify operation for the target program state (Fig. 24A: S530-S540 and related in Figs. 1-23, 26-35); and perform a program verify operation for the adjacent program state on the plurality of memory cells at the determined start time (Fig. 24A: S552).  
MPEP 2112.01(I) explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Yoon’s device (Figs. 1-15 and Fig. 24A) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 8,411,502 B2 hereinafter “Yoon”) in view of LEE (US 2019/0115081 A1 hereafter “Lee”).
Regarding claim 7, Yoon, for example in Figs. 1-35, discloses wherein the peripheral circuit includes a plurality of page buffers connected to the plurality of memory cells through the plurality of bit lines (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35; see Col. 7, lines 15+, as discussed above), and wherein each of the plurality of page buffers includes: a sensing latch configured to store data obtained by sensing a potential of a bit line connected to a memory cell through a sensing node (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35; see Col. 7, lines 15+, as discussed above). However, Yoon is silent with regard to a first precharge circuit configured to precharge the bit line connected to the memory cell according to a first precharge signal and previous data stored in the sensing latch.  
In the same field of endeavor, Lee, for example in Figs. 20, 22, discloses a first precharge circuit configured to precharge the bit line connected to the memory cell according to a first precharge signal and previous data stored in the sensing latch (see for example in Figs. 20, 22).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Yoon such as flash memory device using adaptive program verification scheme and related method of operation (see for example in Figs. 1-35 of Yoon) by incorporating the teaching of Lee such as non-volatile memory device and operating method thereof (see for example in Figs. 20, 22 of Lee), for the purpose of controlling the applying an erase detect voltage to a selected word line of the plurality of word lines to perform an erase detect operation on memory cells connected to the selected word line in response to a program command, applying a program voltage to the selected word line after the erase detect operation, and counting a number of undererased cells of the memory cells on which the erase detect operation has been performed (Lee, Abstract).
Regarding claim 8, the above Yoon/Lee, the combination disclose wherein the bit line voltage controller controls the first precharge circuit to precharge selected bit lines among the plurality of bit lines in the program verify operation for the target program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee), and wherein the selected bit lines are bit lines connected to memory cells determined as the program fail according to the previous data stored in the sensing latch among the memory cells to be programmed to the target program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee).  
Regarding claim 9, the above Yoon/Lee, the combination disclose wherein each of the plurality of page buffers further includes a second precharge circuit configured to precharge the bit line connected to the memory cell according to a second precharge signal (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee).  
Regarding claim 10, the above Yoon/Lee, the combination disclose wherein the bit line voltage controller controls the second precharge circuit to precharge all of the plurality of bit lines in the program verify operation for the target program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee).  
Regarding claim 16, the above Yoon/Lee, the combination disclose wherein the performing of the program verify operation for the target program state in the at least one program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee) includes: precharging all of a plurality of bit lines connected to the plurality of memory cells; and applying a program verify voltage corresponding to the target program state to a word line connected to the plurality of memory cells (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee).  
Regarding claim 17, the above Yoon/Lee, the combination disclose wherein the counting of the bit number having the predetermined logic value includes counting (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee), as the bit number having the predetermined logic value, a number of memory cells having a threshold voltage less than the program verify voltage corresponding to the target program state among the plurality of memory cells (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee).  
	Regarding claim 18, the above Yoon/Lee, the combination disclose wherein the performing of the program verify operation for the target program state in the at least one program state includes: selecting bit lines connected to memory cells determined as a program fail according to previous data stored in a sensing latch among memory cells to be programmed to the target program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee); precharging the selected bit lines among a plurality of bit lines connected to the plurality of memory cells; and applying a program verify voltage corresponding to the target program state to a word line connected to the plurality of memory cells (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee).  
Regarding claim 19, the above Yoon/Lee, the combination disclose wherein the counting of the bit number having the predetermined logic value includes counting, as the bit number having the predetermined logic value (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee), a number of memory cells having a threshold voltage less than the program verify voltage corresponding to the target program state among the memory cells to be programmed to the target program state (see for example in Figs. 4-5, 9, 11-12, 24A and related in Figs. 1-3, 6-8, 13-23, 25-35 of Yoon and see also in Figs. 20, 22 of Lee).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825